Citation Nr: 0738041	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1954.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In October 2007, the veteran appeared and testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  A transcript of that hearing is associated with the 
claims folder.  At that hearing, a motion to advance this 
appeal on the Board's docket for good cause shown, namely the 
veteran's advanced age, was granted under the authority of 
38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At his October 2007 hearing, the veteran testified to 
increased severity of bilateral hearing loss since his last 
VA examination in May 2005.  VA General Counsel has indicated 
that when it is asserted that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the veteran 
should be afforded another VA examination to determine the 
current severity of his hearing loss disability.  See, e.g., 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of disability, 
fulfillment of duty to assist requires contemporaneous 
medical examination, particularly if there is no additional 
medical evidence which adequately addresses the level of 
impairment since previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for the 
veteran to be scheduled for an audiometric 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.

2.  After ensuring proper completion of 
this development, the RO should 
readjudicate the claim for an increased 
(compensable) rating for bilateral hearing 
loss.   If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 
7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

